Citation Nr: 0308530	
Decision Date: 05/06/03    Archive Date: 12/03/03

DOCKET NO.  95-28 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1954 to February 
1958.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1994 RO rating decision that denied service 
connection for emphysema as secondary to the service-
connected inactive pulmonary tuberculosis.  In a June 2000 
decision, the Board denied the appeal for service connection 
for a respiratory disorder.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Daniel G. Krasnegor, attorney, to represent 
him before VA and the Court.  In an October 2001 order, the 
Court granted a motion from the counsel of the VA Secretary 
to vacate and remand the June 2000 Board decision for 
readjudication and compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2002) that redefined VA's duty to assist the 
veteran in the development of a claim.  Thereafter, the case 
was returned to the Board.

In a February 2002 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional evidence 
and/or argument.  Additional argument was received in 2002.

In 2002, the Board undertook additional development on the 
issue of entitlement to service connection for a respiratory 
disease, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  In a November 2002 letter, the veteran was notified 
of this action, and in February 2003 he was sent a copy of 
the additional evidence obtained by the Board.



REMAND

In correspondence dated in March 2003, the veteran's wife 
related that the veteran started smoking at the age of 18 
years when he went into service.  She stated that he 
continued to smoke when he got lung disease in service.  This 
evidence and the medical opinions linking the veteran's COPD 
(chronic obstructive lung disease) to smoking raise a claim 
for service connection for a respiratory disorder due to 
nicotine dependence that began in service.  This claim has 
not been developed or adjudicated and the Board is remanding 
it to the RO for appropriate action rather than undertaking 
development under 38 C.F.R. § 19.9(a)(2).

Service connection of disability or death may be established 
if the evidence establishes that the injury or disease 
resulted from tobacco use in line of duty in active service.  
VAOPGCPREC 2-93 and VAOPGCPREC 19-97.  Subsequent to those 
opinions, Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116 (West 2002).  On July 
22, 1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  This new section is codified at 
38 U.S.C.A. § 1103 (West 2002).  The changes in Public Law 
No. 105-206 apply to claims filed after June 9, 1998, and do 
not affect the appellant's claims filed before that date.

The determination of nicotine dependence is a medical issue.  
Parker v. Principi, 15  Vet. App. 407 (2002).  Under the 
circumstances, the veteran should undergo a VA psychiatric 
examination to determine whether he has nicotine dependence.

As previously noted, the VCAA redefined VA's duty to assist 
the veteran in the development of a claim.  The RO should 
assist the veteran in the development of the claim for 
service connection for a respiratory disorder based on 
nicotine dependence that began in service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the evidence needed to substantiate his 
claim for service connection for a 
respiratory disorder based on nicotine 
dependence that began in service.  This 
notice should advise him of the evidence 
he needs to submit and what evidence VA 
would try to obtain.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he has nicotine dependence.  If 
nicotine dependence is found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the nicotine dependence had its 
onset in service.  The examiner's 
attention is invited to "VHA Guidelines 
for Medical Evaluation of Claims for 
Tobacco-Related Disability" (October 27, 
1997) or more recent issue.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for a respiratory disease 
based on nicotine dependence that began 
in service.  If action is adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his attorney.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




